                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:18-CV-155-KDB-DCK

 EQUAL EMPLOYMENT OPPORTUNITY                         )
 COMMISSION,                                          )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )      ORDER
                                                      )
 SPENCER GIFTS, LLC,                                  )
                                                      )
                Defendant.                            )
                                                      )

         THIS MATTER IS BEFORE THE COURT on “Plaintiff EEOC’s Second Motion To

Compel Discovery Responses” (Document No. 39). This motion has been referred to the

undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and is ripe for disposition. Having

carefully considered the motion, the record, and applicable authority, the undersigned will grant

the motion.

                                           BACKGROUND

         The United States Equal Employment Opportunity Commission (“Plaintiff” or “EEOC”)

initiated this action with the filing of a “Complaint” (Document No. 1) on September 26, 2018.

The Complaint contends that Spencer Gifts, LLC (“Defendant” or “Spencer Gifts”) failed to

provide reasonable accommodations for Cindy Sykes (“Sykes”) and terminated her because of her

disability, in violation of the Americans with Disabilities Act of 1990, as amended (“ADA”).

(Document No. 1, p. 1). Following multiple extensions of time and a stay due to a Government

shutdown, “Defendant’s Answer And Affirmative Defenses” (Document No. 14) was filed on

February 25, 2019.
        A “Pretrial Order And Case Management Plan” (Document No. 16) issued on March 22,

2019. The “…Case Management Plan” includes the following deadlines: discovery completion

– December 20, 2019; Mediation – September 9, 2019; dispositive motions – January 17, 2020;

and trial May 4, 2020. (Document No. 16). This case was again stayed while the parties pursued

settlement between June 6, 2019 and August 8, 2019. (Document Nos. 21 and 23). On August

20, 2019, the case deadlines were revised as follows: Rule 26 disclosures – September 6, 2019;

discovery completion – February 20, 2020; dispositive motions – March 20, 2020; and trial

September 21, 2020. (Document No. 26).

        Plaintiff’s “Motion To Compel Discovery Responses And Entry Upon Land And For

Costs” (Document No. 28) was filed on September 3, 2019. The undersigned issued an “Order”

(Document No. 32) granting the first motion to compel on September 27, 2019. The undersigned

further directed that:

                Defendant must reimburse Plaintiff for the reasonable expenses and
                attorney’s fees associated with preparing and filing the motion to
                compel and supporting documents (Document Nos. 28 and 29); the
                reply brief in support of the instant motion (Document No. 31); and
                Plaintiff’s costs associated with the site visit on August 21, 2019.
                See Fed.R.Civ.P. 37(a)(5)(A)(i)-(iii).

                    Defendant is respectfully advised that additional failures to
                participate in discovery, or to abide by the Orders and Local Rules
                of this Court and/or the Federal Rules of Civil Procedure, will likely
                lead to further sanctions against Defendant and/or Defendant’s
                counsel. See Fed.R.Civ.P. 37(b)(2)(A)(i)-(vi) and (d); see also
                (Document No. 16, p. 11).

(Document No. 32, p. 6).

        Subsequently, Plaintiff had to file a “Motion For Costs” (Document No. 33) and a

“Renewed Motion For Previously Ordered Attorney’s Fees And Costs” (Document 36) before




                                                  2
Defendant agreed to pay the Court-ordered fees and costs on November 13, 2019. See (Document

No. 41).

       Now pending is “Plaintiff EEOC’s Second Motion To Compel Discovery Responses”

(Document No. 39) filed on November 13, 2019. The pending motion is now ripe for review and

disposition. See (Document Nos. 40, 42, and 43).

                                      STANDARD OF REVIEW

       Rule 26 of the Federal Rules of Civil Procedure provides that:

                  Parties may obtain discovery regarding any nonprivileged
              matter that is relevant to any party’s claim or defense and
              proportional to the needs of the case, considering the importance of
              the issues at stake in the action, the amount in controversy, the
              parties’ relative access to relevant information, the parties’
              resources, the importance of the discovery in resolving the issues,
              and whether the burden or expense of the proposed discovery
              outweighs its likely benefit. Information within this scope of
              discovery need not be admissible in evidence to be discoverable.

Fed.R.Civ.P. 26(b)(1). The rules of discovery are to be accorded broad and liberal construction.

See Herbert v. Lando, 441 U.S. 153, 177 (1979); and Hickman v. Taylor, 329 U.S. 495, 507

(1947). However, a court may “issue an order to protect a party or person from annoyance,

embarrassment, oppression or undue burden or expense.” Fed.R.Civ.P. 26(c)(1).

       Whether to grant or deny a motion to compel is generally left within a district court’s broad

discretion. See, Lone Star Steakhouse & Saloon, Inc. v. Alpha of Va., Inc., 43 F.3d 922, 929 (4th

Cir. 1995) (denial of motions to compel reviewed on appeal for abuse of discretion); Erdmann v.

Preferred Research Inc., 852 F.2d 788, 792 (4th Cir. 1988) (noting District Court’s substantial

discretion in resolving motions to compel); and LaRouche v. National Broadcasting Co., 780 F.2d

1134, 1139 (4th Cir. 1986) (same).

              If the motion is granted--or if the disclosure or requested discovery
              is provided after the motion was filed--the court must, after giving


                                                 3
               an opportunity to be heard, require the party or deponent whose
               conduct necessitated the motion, the party or attorney advising
               that conduct, or both to pay the movant’s reasonable expenses
               incurred in making the motion, including attorney’s fees.

Fed.R.Civ.P. 37(a)(5)(A) (emphasis added).

                                              DISCUSSION

        By the instant motion, Plaintiff seeks an Order compelling Defendant to

               provide full and complete responses to Plaintiff EEOC’s First Set of
               Interrogatories to Defendant and Plaintiff EEOC’s First Requests for
               Production to Defendant. Additionally, EEOC respectfully moves
               this Court to compel Defendant to produce its Initial Disclosures,
               provide a privilege log and verify its interrogatory responses, as
               required by Fed. R. Civ. P. 33(b)(5).

(Document No. 39, p. 1).

        Notably, Plaintiff’s first “Motion To Compel Discovery Responses…” also sought, inter

alia, “full and complete responses to Plaintiff’s First Set of Interrogatories, [and] First Requests

for Production.” (Document No. 28, p. 1). As noted above, the previous motion to compel was

granted. (Document No. 32). The Court ordered that Defendant “shall provide full and complete

discovery responses to Plaintiff’s First Set of Interrogatories and First Requests for Production of

Documents on or before October 11, 2019.” (Document No. 32, p. 6); see also (Document No.

40, p. 2).

        Apparently, Defendant provided some discovery responses on or about October 11, 2019,

but no interrogatory verification and no Rule 26 disclosures. Plaintiff suggests the responses are

still incomplete. (Document No. 40, pp. 2-3). See also Fed.R.Civ.P. 33(b)(5). Plaintiff asserts

that Defendant has objected to some requests on the basis of privilege, “yet has failed to produce

a privilege log.” (Document No. 40, p. 9). To the extent Defendant has failed to produce Rule

26(a)(1) disclosures, such disclosures appear to be more than three (3) months overdue from the



                                                 4
revised deadline. (See Document Nos. 16 and 26). The undersigned observes that in response to

objections from Defendant, Plaintiff has limited the time period of some of its interrogatories to

five (5) years, from January 14, 2012 through January 14, 2017. (Document No. 40, p. 4).

        In opposition, Defendant asserts that the second motion to compel should be denied, except

for certain requests that it has agreed to supplement. (Document No. 42, pp. 1, 11-16). Defendant

further asserts that as of November 27, 2019, it is “in the process of providing Rule 26 disclosures

and the interrogatory certification.” (Document No. 42, p. 1).

        Plaintiff’s “Reply In Support…” suggests that as of December 4, 2019, Defendant had still

failed to produce Rule 26 disclosures, interrogatory verification, or any supplemental discovery.

(Document No. 43, pp. 1-2). Plaintiff contends that Defendant’s continuing failures to engage in

the discovery process support a finding that Defendant has waived its objections. (Document No.

43, pp. 2-3).

        The undersigned again finds Plaintiff’s arguments persuasive. Moreover, Defendant

appears to be ignoring the Court’s orders. Defendant’s dilatory conduct to date is unacceptable.

Therefore, the undersigned will direct Defendant to immediately supplement its responses as

requested by Plaintiff, with the only exception being Interrogatory No. 19 and Document Request

No. 30 – to which Defendant may provide a response and documents regarding its current net

worth. Plaintiff may request further supplementation of Interrogatory No. 19 and Request No. 30

at a later date, if necessary.

        Defendant shall provide full and complete responses in a manner consistent with the

Protective Order, and utilizing a privilege log if appropriate. Defendant is also directed to

reimburse Plaintiff for the reasonable expenses and fees associated with filing the second motion

to compel. The undersigned respectfully advises Defendant that it may be subject to additional



                                                 5
sanctions pursuant to Fed.R.Civ.P. 37(b)(2), especially if it continues to delay the discovery

process and/or otherwise disregard the orders of this Court.

       IT IS, THEREFORE, ORDERED that “Plaintiff EEOC’s Second Motion To Compel

Discovery Responses” (Document No. 39) is GRANTED. Defendant shall provide full and

complete discovery responses to Plaintiff’s First Set of Interrogatories and First Requests for

Production of Documents as directed herein, as well as Rule 26 disclosures and interrogatory

verification, on or before December 23, 2019.

       IT IS FURTHER ORDERED that Defendant shall reimburse Plaintiff’s counsel for

reasonable expenses and attorney’s fees related to the preparation and filing of Plaintiff’s motion

and supporting briefs (Document Nos. 39, 40, and 43) on or before January 3, 2020.

       IT IS FURTHER ORDERED that Defendant’s counsel shall provide Defendant’s

representative(s) with a copy of this Order by December 13, 2019, and advise such

representative(s) of the possibility of additional sanctions pursuant to Fed.R.Civ.P. 37.

       SO ORDERED.


                                     Signed: December 10, 2019




                                                 6
